DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  the two occurrences of the letter  “s” in the claim should be replaced with the letter “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Quarmby et al. (US 7,902,529), of record by Applicant as EP 2174340 B1.
	Regarding independent claim 9, Quarmby et a. (‘529) teaches in figures 1-4 and the corresponding text, a magnetic immersion electron gun (44) comprising: a magnetic lens (56) forming a magnetic field; a cathode tip (not shown but see column 8, lines 52-56 disposed in the magnetic field; and 10a multi-filament heater(45) configured to directly heat the cathode tip to emit electrons through the magnetic lens; wherein the multi-filament heater comprises a first filament (46) and a second filament (48) connected at each end to a positive terminal and a negative terminal of a power source, and the first filament and the second filament intersect at the cathode tip (not shown).
	Regarding claim 10, Quarmby et al. (‘529) teaches the first filament and the second filament have the same cross-section, are made from a same material, and carry the same current.
	Regarding claim 12, Quarmby et al. (‘529) teaches the first filament and the second 20filament intersect at an acute angle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Quarmby et al. (US 7,902,529), of record by Applicant as EP 2174340 B1.
Regarding claim 10, Quarmby et al. (‘529) teaches the material of the filaments can be tungsten-rhenium alloy.
Quarmby et al. (‘529) does not teach the claimed amount of rhenium.
Quarmby et al. (‘529) teaches in column 9, lines 1-11, that one of ordinary skill in the art could combine the filament type and optimize the material for particular applications, thus the choice and amount of materials are an obvious choice in design.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teaching of Quarmby to make filaments of a tungsten-rhenium alloy for the purpose of improving the electron flow. The amount of rhenium is an obvious choice in design.
Allowable Subject Matter
Claims 1-8 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a magnetic immersion electron gun comprising: a magnetic lens forming a magnetic field; a cathode tip disposed in the magnetic field; and 5a multi-filament heater configured to directly heat the cathode tip to emit electrons through the magnetic lens; wherein the multi-filament heater comprises: a first filament connected at each end to a first positive terminal and a second positive terminal of a power source; and 10a second filament connected at each end to a first negative terminal and a second negative terminal of the power source; wherein the first positive terminal, the second positive terminal, the first negative terminal, and the second negative terminal are arranged alternately around the cathode tip such that the first filament and the second filament intersect at the cathode tip and magnetic forces applied 15by the magnetic field to the first filament and the second filament cancel out to reduce a resultant magnetic force applied to the cathode tip.
Due to their dependency, claims 2-8 are necessarily allowable.
Regarding independent claim 13, the prior art of record neither shows nor suggest a method of generating an electron beam using a magnetic immersion electron gun comprising: applying a current from a power source to a first filament and a second filament of a multi- filament heater, wherein the first filament is connected at each end to a first positive terminal and a second positive terminal of the power source, and the second filament is connected at 25each end to a first negative terminal and a second negative terminal of the power source; 22Attorney Docket No.: 078697.00551^P5855 heating a cathode tip using the first filament and the second filament, wherein the first filament and the second filament intersect at the cathode tip, and the first positive terminal, the second positive terminal, the first negative terminal, and the second negative terminal are arranged alternately around the cathode tip; and 5emitting electrons from the cathode tip through a magnetic lens toward a target, wherein the cathode tip is disposed in a magnetic field formed by the magnetic lens, and magnetic forces applied by the magnetic field to the first filament and the second filament cancel out to reduce a resultant magnetic force applied to the cathode tip.
Due to their dependency, claims 14-20 are necessarily allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879